 FULTON MARKETS,, INCORPORATED3production departments of the Employer's operations, and as suchdo not enjoy a separate community of interests sufficient to warranttheir severance from the long-established unit in which they havebeen included.It is true, as the Petitioner asserts, that the separatesupervision and seniority indicate some difference between the in-terests of the feed mill and those of the warehouse employees.Theseelements, however, are more than offset by the considerable inter-change between, and duplication of categories of employees in, thetwo groups, their close proximity to one another, the similarity in thecharacter of their work generally, and the complete integration ofthe Employer's operations.In these circumstances, and particularlyin view of the bargaining history on amore inclusive basis, we findthat the unit sought by the Petitioner is inappropriate for collectivebargaining purposes.3We also find no merit in the Petitioner's further contention thatbecause there is a separate bargaining unit in the Employer's bakery,a pattern of small units may be established among the other employees.Apart from the fact that the record is silent as to the skills and work-ing conditions of the bakery employees, their unit is part of the his-torically established bargaining pattern.Having found that the the unit requested is inappropriate, we shalldismiss the petition.OrderIt is hereby ordered that the petition herein be, and it hereby is,dismissed.8Miller and Rhoads, Incorporated,86 NLRB 625.FULTONMARKETS,INCORPORATEDandLOCAL371,AMALGAMATED MEATCUTTERS ANDBUTCHERWORKMEN OF NORTHAMERICA, AFL, PETI-TIONER.CaseNo. 1-RC-19411.February0,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. MacDonald, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Reyn-olds].93 NLRB No. 1. 9DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all retail store em-ployees, including grocery department managers, but excluding ware-house employees, office and clerical employees, district managers, meatdepartment managers, and other supervisors.The Employer agreesthat the proposed unit is appropriate, except that it would includewarehouse and office employees, and meat department managers.The Employer operates approximately 40 retail food stores withina 30-mile radius of Waterbury, Connecticut.All stores are suppliedfrom a central warehouse located in Waterbury.Warehouse em-ployees principally receive, unload, and store incoming bulk ship-ments; and fill and deliver orders to the retail stores.A small office'clerical staff located in the warehouse processes the orders from thestores, checks the store records, and performs other clerical duties.Except in the event of an emergency, there is no interchange of ware-house and store employees.There is no history of bargaining forany of the Employer's employees.The Employer contends that all its employees, both in the storesand in the warehouse (excluding only supervisors) should be in asingle unit, because of a community of interest among all such em-ployees, deriving from a common pay basis, and similar vacation,insurance, and bonus benefits. In theMorgan Bros. Co.case,l the.Board rejected a similar argument and found that a unit of retailsales personnel in a chain of food stores, excluding warehouse andoffice employees, may be appropriate.We make a similar finding inthis case.As stated above, the Petitioner would include grocery departmentmanagers, but exclude meat department managers.The Employerwould include both.The two sets of managers have equal authority;neither is superior to the other.Neither has the power to change oreffectively recommend a change in the status of subordinates. It is.agreed that the actual supervision of store employees is exercisedby district managers.The sole basis for the Petitioner's desire toexclude meat department managers is that the latter receive a per-centage of the profits of these departments with a guaranteed hourly177 NLRB 1440;EisnerGrocery Company,72NLRB 721. STOW AND DAVIS FURNITURE CO.5-wage, whereas the grocery department managers receive an hourly-wage, plus a percentage of increased sales.As the status of the meatdepartment managers is like that of the grocery department managers,we shall treat them alike and include both in the unit. The fact thatthey are paid on a somewhat different basis is not sufficient in itself'to justify different unit treatment for them.2We find that all employees in the retail stores of Fulton Markets,Incorporated,Waterbury,Connecticut,including grocery and meatdepartment managers, but excluding office and clerical employees,warehouse employees,district managers, other supervisors,and guardsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]2Waterman Dock Company,Inc.,89 NLRB 452.STOWAND DAVIS FURNITURECO.andUNITEDFURNITURE,WORKERS OFAMERICA,CIO, PETITIONER.Case No. 7-RC-10.148. February 5, 1951Supplemental Decision and Certification of RepresentativesOn December 5, 1950, the Regional Director of the Seventh Regionheld an election among the Employer's employees in a unit foundappropriate in a Decision and Direction of Election issued by theBoard on November 15,1950? At the close of the election, the partieswere furnished with a tally of ballots which showed that out of ap-proximately 38 eligible voters, 19 voted for and 11 against the Peti-tioner, and that 8 of the ballots cast were challenged.As the challenged ballots were sufficient, if counted, to affect theresults of the election, the Regional Director caused an investigationto be made of the challenged ballots and on December 27, 1950, issuedhis report.The Regional Director found that six of the challengeswere made by the Petitioner on the alleged grounds that five 2 of thevoters were supervisors and that one S was a part-time office janitress.The Board agent challenged two 4 of the ballots on the ground that thenames of those who cast these ballots were not on the eligibility list.Stow and Davis FurnitureCo., 92 NLRB 80.ClarenceHatch, Jr., Joseph Uzarski,Herman Sneden, Morey Raby, and JohnStachowia'k.$Ethel Conrad.Walter Ampulski and Wilber Smith.93 NLRB No. 7.